l'°l

F|LED

MAR 2 4 2009

NANCY MAVER WH|TT|NGTON, CLERK
U.S. D|STR|CT COURT

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JOYCE MARIE WILLIAMS,
Plaintiff,
v. Civil Action No. 0 9 (

UNITY HEALTH CARE, INC., et al.,

Defendants.

\¢/\J\J\J\J\§\¢/\/\/

MEMORANDUM OPINION

This matter comes before the Court upon review of plaintiffs application for leave to
proceed in forma pauperis and pro se complaint. The application will be granted but the
complaint will be dismissed.

It appears that plaintiff brings a malpractice action arising from dental work performed by
defendants between April and J u1y 2008. She demands damages of $5,000.

Federal district courts have jurisdiction in civil actions arising under the Constitution,
laws or treaties of the United States. See 28 U.S.C. § l33l. ln additi0n, federal district courts
have jurisdiction over civil actions where the matter in controversy exceeds $75,000, and the suit
is between citizens of different states. See 28 U.S.C. § l332(a). The facts alleged do not appear
to raise a federal question. Because all parties appear to reside or conduct business in the District
of Columbia and because the demand for damages does not meet the $75,000 threshold, plaintiff
does not establish jurisdiction based on diversity of citizenship.i For these reasons, the complaint
will be dismissed without prejudice for lack of subject matter jurisdiction.

An Order consistent with this Memorandum Opinion will be issued separately on this

same date.

 

DATE; ’)'M/»»@¢. €/ La aj